Citation Nr: 1316998	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which denied service connection for hypertension.   

This case was before the Board in October 2012.  In pertinent part, the Board reopened a claim for service connection for hypertension and remanded the issue for further development.  It is now before the Board for further appellate action.
On January 30, 2013, VA received a letter from the Veteran which discussed asthma, lupus, a fractured humerus, injury to face, teeth and arm, high blood pressure, bronchitis, pneumonia, heat stroke and depression.  She also stated that she disagreed with a decision.  It is unclear which decision the Veteran is referring to.  In pertinent part, the RO granted a 100 percent evaluation for the Veteran's service-connected depressive disorder and denied service connection for asthma in a January 12, 2012 rating decision.  In the same decision, the RO also denied the Veteran's claim for service connection for lupus erythema explaining that no new and material evidence had been submitted.  The Veteran's January 2013 statement was not received by the RO within one year from the January 12, 2012 decision.  Therefore, the statement is considered an untimely notice of disagreement as to the issues of asthma claimed as a pulmonary disease or a higher evaluation for depression.  The Veteran refers to lupus in the January 2013 statement, but it unclear if the Veteran is referring to lupus erythema or lupus.  Both issues have been adjudicated by the RO previously, and the Veteran has not appealed these issues.  
The other issues noted by the Veteran in the January 2013 statement (new and material evidence for lupus, service connection for a fractured humerus, injury to face, teeth and arm, heat stroke and service connection for bronchitis and pneumonia) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a statement in January 2013 explaining that she is currently being treated by an internist, Dr. Muiz Molinero (Dr. M.).  The Veteran submitted a signed 21-4142 in September 2011 for Dr. M., but the RO did not attempt to obtain these records.  The Veteran submitted an October 2012 record of treatment by Dr. M. which noted the Veteran's hypertension diagnosis.  Therefore, the Board finds that treatment by Dr. M. is relevant to the Veteran's claim.  A remand is necessary to provide the AMC/RO an opportunity to obtain all relevant treatment records from Dr. M. prior to adjudication of the claim.

Furthermore, in the January 2013 statement, the Veteran also noted that she had been treated at Hospital Buen Samaritano.  The AMC/RO should also attempt to obtain these records.

In November 2012, the Veteran was afforded a VA examination for hypertension.  The examiner opined that the Veteran's hypertension was not aggravated by her service-connected disabilities explaining that there was "no evidence of aggravation beyond the natural progression of the disease and no evidence of aggravation of hypertension related to the Veteran's service-connected conditions."  It is significant to note, however, that in October 2012, the Board had reopened the claim for service connection for hypertension based upon the receipt of new evidence showing a possible relationship between the Vereran's hypertension and her service-connected disorders.  Specifically, in an April 2008 written opinion, a VA physician had opined that the Veteran's depression and anxiety exacerbated her blood pressure.  The November 2012 physician's rationale that there was no evidence of aggravation of hypertension by a service-connected disability is inconsistent with the fact that the claims file does include evidence of aggravation in the form of the foregoing April 2008 opinion.  Therefore, a new examination that includes a more specific opinion that addresses the April 2008 evidence is needed.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already associated with the claims file.

2.  Ask the Veteran to submit any relevant private treatment records pertaining to her claim for hypertension and an authorization form that would allow VA to request the records on her behalf.  Ask the Veteran specifically for records from Dr. Muiz Molinero and Hospital Buen Samaritano or authorizations forms that would allow VA to request these records on her behalf.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the foregoing has been completed, obtain an examination and opinion by a physician skilled in the diagnosis and treatment of cardiovascular disorders, to include hypertension.  Provide the examiner with the claims folders including any pertinent evidence in Virtual VA that is not contained in the claims folders.  The report of the examination should indicate that the claims folder has been reviewed.  

After the examination of the Veteran has been completed, the examiner is requested to offer the following opinions:
a.  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's currently diagnosed hypertension was caused any event, disease or injury in service, including  her service-connected depressive disorder and/or left hip abductor myositis.  

b.  Is it at least as likely as not that the Veteran's hypertension was or has been aggravated (i.e., worsened) beyond the natural progress by her service-connected depressive disorder and/or left hip abductor myositis.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected depressive disorder and/or left hip abductor myositis. 

The examiner should specifically comment on the April 2008 opinion by a VA physician that the Veteran's sleep disturbances, depression and anxiety exacerbate her blood pressure.

The examiner should also specifically comment on the Veteran's contentions that her panic attacks from her depressive disorder cause her blood pressure to elevate and that the pain from her hip abductor myositis also elevates her blood pressure.  See Veteran's statement dated in March 2008.  

A complete rationale for the opinions expressed must be provided. 

4.  Advise the Veteran that failure to appear for a VA examination could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2012).  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

